Exhibit 10.1.5

CHESAPEAKE ENERGY CORPORATION

1999 STOCK OPTION PLAN

(as amended through February 13, 2006)



--------------------------------------------------------------------------------

CHESAPEAKE ENERGY CORPORATION

1999 STOCK OPTION PLAN

Table of Contents

 

          Page ARTICLE I    PURPOSE    1    Section 1.1   Purpose    1   
Section 1.2   Establishment    1    Section 1.3   Shares Subject to the Plan   
1    Section 1.4   Shareholder Approval    1 ARTICLE II    DEFINITIONS    1
ARTICLE III    ADMINISTRATION    2    Section 3.1   Administration of the Plan;
the Committee    2    Section 3.2   Committee to Make Rules and Interpret Plan
   3 ARTICLE IV    GRANT OF OPTIONS    3 ARTICLE V    ELIGIBILITY    4
ARTICLE VI    STOCK OPTIONS    4    Section 6.1   Grant of Options    4   
Section 6.2   Conditions of Options    4    Section 6.3   Options Not Qualifying
as Incentive Stock Options    5 ARTICLE VII    STOCK ADJUSTMENTS    6
ARTICLE VIII    GENERAL    6    Section 8.1   Amendment or Termination of Plan
   6    Section 8.2  

Acceleration of Otherwise Unexercisable Stock Options on Death, Disability or
Other

    Special Circumstances

   6    Section 8.3   Nonassignability    7    Section 8.4   Withholding Taxes
   7    Section 8.5   Amendments to Options    7    Section 8.6   Regulatory
Approval and Listings    7    Section 8.7   Right to Continued Employment    7
   Section 8.8   Reliance on Reports    7    Section 8.9   Construction    8   
Section 8.10   Governing Law    8 ARTICLE IX    ACCELERATION OF OPTIONS UPON
CORPORATE EVENT    8    Section 9.1   Procedures for Acceleration and Exercise
   8    Section 9.2   Certain Additional Payments by the Company    8

 

-i-



--------------------------------------------------------------------------------

ARTICLE I

PURPOSE

Section 1.1 Purpose. This Stock Option Plan is established by Chesapeake Energy
Corporation (the “Company”) to create incentives which are designed to motivate
Eligible Employees to put forth maximum effort toward the success and growth of
the Company and to enable the Company to attract and retain experienced
individuals who by their position, ability and diligence are able to make
important contributions to the Company’s success. Toward these objectives, the
Plan provides for the granting of Options to Eligible Employees on the terms and
subject to the conditions set forth in the Plan.

Section 1.2 Establishment. The Plan is effective as of March 5, 1999 and for a
period of 10 years from such date. The Plan will terminate on March 4, 2009;
however, it will continue in effect until all matters relating to the exercise
of Options and administration of the Plan have been settled.

Section 1.3 Shares Subject to the Plan. Subject to Articles IV, VII and IX of
this Plan, shares of stock covered by Options shall consist of Three Million
(3,000,000) shares of Common Stock.

Section 1.4 Shareholder Approval. Nonqualified Stock Options under the Plan may
be granted to Participants prior to Shareholder Approval of the Plan, but no
Incentive Stock Options may be granted prior to Shareholder Approval. In the
event Shareholder Approval is not obtained within the twelve-month period
following the date the Plan is adopted by the Board, no Incentive Stock Options
may be granted under the Plan.

ARTICLE II

DEFINITIONS

Section 2.1 “Board” means the Board of Directors of the Company.

Section 2.2 “Code” means the Internal Revenue Code of 1986, as amended.
Reference in the Plan to any Section of the Code shall be deemed to include any
amendments or successor provisions to such Section and any regulations under
such Section.

Section 2.3 “Committee” has the meaning set forth in Section 3.1.

Section 2.4 “Common Stock” means the common stock, par value $.01 per share, of
the Company and, after substitution, such other stock as shall be substituted
therefor as provided in Article VII or Article IX of the Plan.

Section 2.5 “Date of Grant” means the date on which the granting of an Option is
authorized by the Committee or such later date as may be specified by the
Committee in such authorization.

Section 2.6 “Disability” has the meaning set forth in Section 22(e)(3) of the
Code.

Section 2.7 “Eligible Employee” means any employee of the Company, a Subsidiary
or a partnership or limited liability company which the Company controls.

Section 2.8 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

Section 2.9 “Executive Officer Participants” means Participants who are subject
to the provisions of Section 16 of the Exchange Act.

 

- 1 -



--------------------------------------------------------------------------------

Section 2.10 “Fair Market Value” means (A) during such time as the Common Stock
is listed on the New York Stock Exchange or other national securities exchanges
or the Nasdaq National Market (each, an “exchange”), the closing price of the
Common Stock on the New York Stock Exchange or, if no sale of the Common Stock
shall have been made on the New York Stock Exchange, such other principal
exchange on the day for which such value is to be determined, or if no sale of
the Common Stock shall have been made on any such exchange that day, on the next
preceding day on which there was a sale of such Common Stock or (B) during any
such time as the Common Stock is not listed upon an exchange, the mean between
dealer “bid” and “ask” prices of the Common Stock in the over-the-counter market
on the day for which such value is to be determined, as reported by the National
Association of Securities Dealers, Inc.

Section 2.11 “Incentive Stock Option” means an Option within the meaning of
Section 422 of the Code.

Section 2.12 “Non-Executive Officer Participants” means Participants who are not
subject to the provisions of Section 16 of the Exchange Act.

Section 2.13 “Nonqualified Stock Option” means an Option which is not an
Incentive Stock Option.

Section 2.14 “Option” means an Option granted under Article VI of the Plan and
includes both Nonqualified Stock Options and Incentive Stock Options to purchase
shares of Common Stock.

Section 2.15 “Option Agreement” means any written instrument that establishes
the terms, conditions, restrictions, and/or limitations applicable to an Option
in addition to those established by this Plan and by the Committee’s exercise of
its administrative powers.

Section 2.16 “Participant” means an Eligible Employee to whom an Option has been
granted by the Committee under the Plan.

Section 2.17 “Plan” means the Chesapeake Energy Corporation 1999 Stock Option
Plan.

Section 2.18 “Regular Stock Option Committee” means the Employee Compensation
and Benefits Committee designated by the Board which shall consist of not less
than one member of the Board.

Section 2.19 “Shareholder Approval” means approval by the holders of a majority
of the outstanding shares of Common Stock, present, or represented, and entitled
to vote at a meeting called for such purposes.

Section 2.20 “Special Stock Option Committee” means a committee designated by
the Board which shall consist of not less than two members of the Board who meet
the definition of “non-employee directors” pursuant to Rule 16b-3, or any
successor rule, promulgated under Section 16 of the Exchange Act.

Section 2.21 “Subsidiary” shall have the same meaning set forth in Section 424
of the Code.

ARTICLE III

ADMINISTRATION

Section 3.1 Administration of the Plan; the Committee. For purposes of
administration, the Plan shall be deemed to consist of two separate stock option
plans, a “Non-Executive Officer Participant Plan” which is limited to
Non-Executive Officer Participants, and an “Executive Officer Participant Plan”
which is limited to Executive Officer Participants. Except for administration
and the category of Participants eligible to receive Options, the terms of the
Non-Executive Officer Participant Plan and the Executive Officer Participant
Plan are identical.

 

- 2 -



--------------------------------------------------------------------------------

The Non-Executive Officer Participant Plan shall be administered by the Regular
Stock Option Committee, and the Executive Officer Participant Plan shall be
administered by either the Special Stock Option Committee or the Board.
Accordingly, with respect to decisions relating to Non-Executive Officer
Participants, including the grant of Options, the term “Committee” shall mean
only the Regular Stock Option Committee; and, with respect to all decisions
relating to Executive Officer Participants, including the grant of Options, the
term “Committee” shall mean either the Special Stock Option Committee or the
Board.

Unless otherwise provided in the by-laws of the Company or resolutions adopted
from time to time by the Board establishing the Committee, the Board may from
time to time remove members from, or add members to, the Committee. Vacancies on
the Committee, however caused, shall be filled by the Board. The Committee shall
hold meetings at such times and places as it may determine. A majority of the
Committee shall constitute a quorum, and the acts of a majority of the members
present at any meeting at which a quorum is present or acts reduced to or
approved by the Committee in writing by a majority of the members of the
Committee shall be the valid acts of the Committee.

Subject to the provisions of the Plan, the Committee shall have exclusive power
to:

(a) Select the Eligible Employees to participate in the Plan.

(b) Determine the time or times when Options will be granted.

(c) Determine the form of an Option, whether an Incentive Stock Option or a
Nonqualified Stock Option, the number of shares of Common Stock subject to the
Option, all the terms, conditions (including performance requirements),
restrictions and/or limitations, if any, of an Option, including the time and
conditions of exercise or vesting, and the terms of any Option Agreement, which
may include the waiver or amendment of prior terms and conditions or
acceleration of the vesting or exercise of an Option under certain circumstances
determined by the Committee.

(d) Determine whether Options will be granted singly or in combination.

(e) Take any and all other action it deems necessary or advisable for the proper
operation or administration of the Plan.

Section 3.2 Committee to Make Rules and Interpret Plan. The Committee in its
sole discretion shall have the authority, subject to the provisions of the Plan,
to establish, adopt, or revise such rules and regulations and to make all such
determinations relating to the Plan as it may deem necessary or advisable for
the administration of the Plan. The Committee’s interpretation of the Plan or
any Options granted pursuant hereto and all decisions and determinations by the
Committee with respect to the Plan shall be final, binding, and conclusive on
all parties.

ARTICLE IV

GRANT OF OPTIONS

The Committee may, from time to time, grant Options to one or more Participants,
provided, however, that:

(a) Any shares of Common Stock related to Options which terminate by expiration,
forfeiture, cancellation or otherwise without the issuance of shares of Common
Stock shall be available again for grant under the Plan.

(b) Common Stock delivered by the Company upon exercise of an Option under the
Plan may be authorized and unissued Common Stock or Common Stock held in the
treasury of the Company or may be purchased on the open market or by private
purchase.

 

- 3 -



--------------------------------------------------------------------------------

(c) The Committee shall, in its sole discretion, determine the manner in which
fractional shares arising under this Plan shall be treated.

(d) Upon the exercise of any Option, the Company shall issue and deliver to the
Participant who exercised the Option a certificate representing the number of
shares of Common Stock purchased thereby.

ARTICLE V

ELIGIBILITY

Subject to the provisions of the Plan, the Committee shall, from time to time,
select from the Eligible Employees those to whom Options shall be granted and
shall determine the type or types of Options to be granted and shall establish
in the related Option Agreements the terms, conditions, restrictions and/or
limitations, if any, applicable to the Options in addition to those set forth in
the Plan and the administrative rules and regulations issued by the Committee.

ARTICLE VI

STOCK OPTIONS

Section 6.1 Grant of Options. The Committee may, from time to time, subject to
the provisions of the Plan and such other terms and conditions as it may
determine, grant Options to Eligible Employees. These Options may be Incentive
Stock Options or Nonqualified Stock Options, or a combination of both. Each
grant of an Option shall be evidenced by an Option Agreement executed by the
Company and the Participant, and shall contain such terms and conditions and be
in such form as the Committee may from time to time approve, subject to the
requirements of Section 6.2.

Section 6.2 Conditions of Options. Each Option so granted shall be subject to
the following conditions:

(a) Exercise Price. As limited by Section 6.2(e) below, each Option shall state
the exercise price which shall be set by the Committee on the Date of Grant.
Except as provided below, no Option shall be granted at an exercise price which
is less than the Fair Market Value of the Common Stock on the Date of Grant.
Notwithstanding the foregoing, Nonqualified Stock Options, not exceeding ten
percent (10%) of the Options which can be issued under this Plan, may be granted
at an exercise price which is not less than eighty-five percent (85%) of the
Fair Market Value of the Common Stock on the Date of Grant.

(b) Form of Payment. The exercise price of an Option may be paid (i) in cash or
by check, bank draft or money order payable to the order of the Company; (ii) by
tendering, by either actual delivery of shares or by attestation, shares of
Common Stock acceptable to the Committee and valued at Fair Market Value as of
the day of exercise; or (iii) a combination of the foregoing. In addition to the
foregoing, any Option granted under the Plan may be exercised by a broker-dealer
acting on behalf of a Participant if (A) the broker-dealer has received from the
Participant or the Company a notice evidencing the exercise of such Option and
instructions signed by the Participant requesting the Company to deliver the
shares of Common Stock subject to such Option to the broker-dealer on behalf of
the Participant and specifying the account into which such shares should be
deposited, (B) adequate provision has been made with respect to the payment of
any withholding taxes due upon such exercise or, in the case of an Incentive
Stock Option, upon the premature disposition of such shares and (C) the
broker-dealer and the Participant have otherwise complied with
Section 220.3(e)(4) of Regulation T, 12 CFR, Part 220 and any successor rules
and regulations applicable to such exercise.

 

- 4 -



--------------------------------------------------------------------------------

(c) Exercise of Options. Options granted under the Plan shall be exercisable, in
whole or in such installments and at such times, and shall expire at such time,
as shall be provided by the Committee in the Option Agreement. Exercise of an
Option shall be by written notice stating the election to exercise in the form
and manner determined by the Committee. Every share of Common Stock acquired
through the exercise of an Option shall be deemed to be fully paid at the time
of exercise and payment of the exercise price.

(d) Other Terms and Conditions. Among other conditions that may be imposed by
the Committee, if deemed appropriate, are those relating to (i) the period or
periods and the conditions of exercisability of any Option; (ii) the minimum
periods during which Participants must be employed by the Company or its
Subsidiaries, or must hold Options before they may be exercised; (iii) the
minimum periods during which shares acquired upon exercise must be held before
sale or transfer shall be permitted; (iv) conditions under which such Options or
shares may be subject to forfeiture; (v) the frequency of exercise or the
minimum or maximum number of shares that may be acquired at any one time and
(vi) the achievement by the Company of specified performance criteria.

(e) Special Restrictions Relating to Incentive Stock Options. In addition to
being subject to all applicable terms, conditions, restrictions and/or
limitations established by the Committee, Options issued in the form of
Incentive Stock Options shall comply with the requirements of Section 422 of the
Code (or any successor Section thereto), including, without limitation, the
requirement that the exercise price of an Incentive Stock Option not be less
than 100% of the Fair Market Value of the Common Stock on the Date of Grant, the
requirement that each Incentive Stock Option, unless sooner exercised,
terminated or cancelled, expire no later than 10 years from its Date of Grant,
the requirement that Incentive Stock Options be granted only to Eligible
Employees, and the requirement that the aggregate Fair Market Value (determined
on the Date of Grant) of the Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by a Participant during any calendar
year (under this Plan or any other plan of the Company or any Subsidiary) not
exceed $100,000. Incentive Stock Options which are in excess of the applicable
$100,000 limitation will be automatically recharacterized as Nonqualified Stock
Options as provided under Section 6.3 of this Plan. No Incentive Stock Options
shall be granted to any Eligible Employee if, immediately before the grant of an
Incentive Stock Option, such Eligible Employee owns more than 10% of the total
combined voting power of all classes of stock of the Company or its Subsidiaries
(as determined in accordance with the stock attribution rules contained in
Sections 422 and 424(d) of the Code). Provided, the preceding sentence shall not
apply if, at the time the Incentive Stock Option is granted, the exercise price
is at least 110% of the Fair Market Value of the Common Stock subject to the
Incentive Stock Option, and such Incentive Stock Option by its terms is
exercisable no more than five years from the date such Incentive Stock Option is
granted.

(f) Application of Funds. The proceeds received by the Company from the sale of
Common Stock pursuant to Options will be used for general corporate purposes.

(g) Shareholder Rights. No Participant shall have any rights as a shareholder
with respect to any share of Common Stock subject to an Option prior to the
purchase of such share of Common Stock by exercise of the Option.

Section 6.3 Options Not Qualifying as Incentive Stock Options. With respect to
all or any portion of any Option granted under this Plan not qualifying as an
“incentive stock option” under Section 422 of the Code, such Option shall be
considered a Nonqualified Stock Option granted under this Plan for all purposes.
Further, this Plan and any Incentive Stock Options granted hereunder shall be
deemed to have incorporated by reference all the provisions and requirements of
Section 422 of the Code (and the Treasury Regulations issued thereunder)
necessary to ensure that all Incentive Stock Options granted hereunder shall be
“incentive stock options” described in Section 422 of the Code. Further, in the
event that the $100,000 limitation contained in Section 6.2(e) herein is
exceeded in any Incentive Stock Option granted under this Plan, the portion of
the Incentive Stock Option in excess of such limitation shall be treated as a
Nonqualified Stock Option under this Plan subject to the terms and provisions of
the applicable Option Agreement, except to the extent modified to reflect
recharacterization of the Incentive Stock Option as a Nonqualified Stock Option.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE VII

STOCK ADJUSTMENTS

Subject to the provisions of Article IX of this Plan, in the event that the
shares of Common Stock, as presently constituted shall be changed into or
exchanged for a different number or kind or shares of stock or other securities
of the Company or of another corporation (whether by reason of merger,
consolidation, recapitalization, reclassification, stock split, combination of
shares or otherwise), or if the number of such shares of Common Stock shall be
increased through the payment of a stock dividend, or a dividend on the shares
of Common Stock or rights or warrants to purchase securities of the Company
shall be made, then there shall be substituted for or added to each share
available under and subject to the Plan as provided in Section 1.3 hereof, and
each share then subject or thereafter subject or which may become subject to
Options under the Plan, the number and kind of shares of stock or other
securities into which each outstanding share of Common Stock shall be so changed
or for which each such share shall be exchanged or to which each such share
shall be entitled, as the case may be, on a fair and equivalent basis in
accordance with the applicable provisions of Section 424 of the Code; provided,
however, in no such event will such adjustment result in a modification of any
Option as defined in Section 424(h) of the Code. In the event there shall be any
other change in the number or kind of the outstanding shares of Common Stock, or
any stock or other securities into which the Common Stock shall have been
changed or for which it shall have been exchanged, then if the Committee shall,
in its sole discretion, determine that such change equitably requires an
adjustment in the shares available under and subject to the Plan, or in any
Option theretofore granted or which may be granted under the Plan, such
adjustments shall be made in accordance with such determination, except that no
adjustment of the number of shares of Common Stock available under the Plan or
to which any Option relates that would otherwise be required shall be made
unless and until such adjustment either by itself or with other adjustments not
previously made would require an increase or decrease of at least 1% of the
number of shares of Common Stock available under the Plan or to which any Option
relates immediately prior to the making of such adjustment (the “Minimum
Adjustment”). Any adjustment representing a change of less than such minimum
amount shall be carried forward and made as soon as such adjustment together
with other adjustments required by this Article VII and not previously made
would result in a Minimum Adjustment. Notwithstanding the foregoing, any
adjustment required by this Article VII which otherwise would not result in a
Minimum Adjustment shall be made with respect to shares of Common Stock relating
to any Option immediately prior to exercise of such Option.

No fractional shares of Common Stock or units of other securities shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share.

ARTICLE VIII

GENERAL

Section 8.1 Amendment or Termination of Plan. The Board may suspend or terminate
the Plan at any time. In addition, the Board may, from time to time, amend the
Plan in any manner, but may not adopt any amendment without Shareholder Approval
if (i) the amendment relates to Incentive Stock Options and Section 422 of the
Code requires Shareholder Approval of such amendment, or (ii) in the opinion of
counsel to the Company, Shareholder Approval is required by any Federal or state
law or regulations or rules promulgated thereunder.

Section 8.2 Acceleration of Otherwise Unexercisable Stock Options on Death,
Disability or Other Special Circumstances. The Committee, in its sole
discretion, may permit (i) a Participant who terminates employment due to a
Disability, (ii) the personal representative of a deceased Participant, or
(iii) any other Participant who terminates employment upon the occurrence of
special circumstances (as determined by the Committee) to purchase all or any
part

 

- 6 -



--------------------------------------------------------------------------------

of the shares subject to any unvested Option on the date of the Participant’s
termination of employment due to a Disability, death or special circumstances,
or as the Committee otherwise so determines. With respect to Options which have
already vested at the date of such termination or the vesting of which is
accelerated by the Committee in accordance with the foregoing provision, the
Participant or the personal representative of a deceased Participant shall have
the right to exercise such vested Options which are Incentive Stock Options
within three months of such date of termination of employment or one year in the
case of a Participant suffering a Disability or three years in the case of a
deceased Participant. The Participant or the personal representative of a
deceased Participant shall have the right to exercise such vested Options which
are Nonqualified Stock Options within such period(s) as the Committee shall
determine.

Section 8.3 Nonassignability. No Option shall be subject in any manner to
alienation, anticipation, sale, transfer, assignment, pledge, or encumbrance,
except for transfer by will or the laws of descent and distribution. Any attempt
to transfer, assign, pledge, hypothecate or otherwise dispose of, or to subject
to execution, attachment or similar process, any Option contrary to the
provisions hereof, shall be void and ineffective, shall give no right to any
purported transferee, and may, at the sole discretion of the Committee, result
in forfeiture of the Option involved in such attempt.

Section 8.4 Withholding Taxes. A Participant must pay the amount of taxes
required by law upon the exercise of an Option in cash.

Section 8.5 Amendments to Options. The Committee may at any time unilaterally
amend the terms of any Option Agreement, whether or not the Option granted
thereunder is presently exercisable or vested, to the extent it deems
appropriate; provided, however, that any such amendment which is adverse to the
Participant shall require the Participant’s consent.

Section 8.6 Regulatory Approval and Listings. The Company shall use its best
efforts to file with the Securities and Exchange Commission as soon as
practicable following the date this Plan is adopted by the Board, and keep
continuously effective and usable, a Registration Statement on Form S-8 with
respect to shares of Common Stock subject to Options hereunder. Notwithstanding
anything contained in this Plan to the contrary, the Company shall have no
obligation to issue or deliver certificates representing shares of Common Stock
evidencing Options prior to:

(a) the obtaining of any approval from, or satisfaction of any waiting period or
other condition imposed by, any governmental agency which the Committee shall,
in its sole discretion, determine to be necessary or advisable;

(b) the admission of such shares to listing on any exchange on which the Common
Stock may be listed; and

(c) the completion of any registration or other qualification of such shares
under any state or Federal law or ruling of any governmental body which the
Committee shall, in its sole discretion, determine to be necessary or advisable.

Section 8.7 Right to Continued Employment. Participation in the Plan shall not
give any Participant any right to remain in the employ of the Company or any
Subsidiary or any partnership or limited liability company controlled by the
Company. Further, the adoption of this Plan shall not be deemed to give any
Eligible Employee or any other individual any right to be selected as a
Participant or to be granted an Option.

Section 8.8 Reliance on Reports. Each member of the Committee and each member of
the Board shall be fully justified in relying or acting in good faith upon any
report made by the independent public accountants of the Company and its
Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than the Committee or Board member. In no
event shall any person who is or shall have been a member of the Committee or of
the Board be liable for any determination made or other action taken or any
omission to act in reliance upon any such report or information or for any
action taken, including the furnishing of information, or failure to act, if in
good faith.

 

- 7 -



--------------------------------------------------------------------------------

Section 8.9 Construction. The titles and headings of the sections in the Plan
are for the convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

Section 8.10 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Oklahoma except as superseded by
applicable Federal law.

ARTICLE IX

ACCELERATION OF OPTIONS UPON CORPORATE EVENT

Section 9.1 Procedures for Acceleration and Exercise. If the Company shall,
pursuant to action by the Board, at any time propose to dissolve or liquidate or
merge into, consolidate with, or sell or otherwise transfer all or substantially
all of its assets to another corporation and provision is not made pursuant to
the terms of such transaction for the assumption by the surviving, resulting or
acquiring corporation of outstanding Options under the Plan, or for the
substitution of new options therefor, the Committee shall cause written notice
of the proposed transaction to be given to each Participant no less than forty
days prior to the anticipated effective date of the proposed transaction, and
the Participant’s Option shall become 100% vested. Prior to a date specified in
such notice, which shall be not more than ten days prior to the anticipated
effective date of the proposed transaction, each Participant shall have the
right to exercise his or her Option to purchase any or all of the Common Stock
then subject to such Option. Each Participant, by so notifying the Company in
writing, may, in exercising his or her Option, condition such exercise upon, and
provide that such exercise shall become effective immediately prior to the
consummation of the transaction, in which event such Participant need not make
payment for the Common Stock to be purchased upon exercise of such Option until
five days after receipt of written notice by the Company to such Participant
that the transaction has been consummated. If the transaction is consummated,
each Option, to the extent not previously exercised prior to the date specified
in the foregoing notice, shall terminate on the effective date such transaction
is consummated. If the transaction is abandoned, (i) any Common Stock not
purchased upon exercise of such Option shall continue to be available for
purchase in accordance with the other provisions of the Plan and (ii) to the
extent that any Option not exercised prior to such abandonment shall have vested
solely by operation of this Section 9.1, such vesting shall be deemed voided as
of the time such acceleration otherwise occurred pursuant to Section 9.1, and
the vesting schedule set forth in the Participant’s Option Agreement shall be
reinstituted as of the date of such abandonment.

Section 9.2 Certain Additional Payments by the Company. The Committee may, in
its sole discretion, provide in any Option Agreement for certain payments by the
Company in the event that acceleration of vesting of any Option under the Plan
is subject to the excise tax imposed by Section 4999 of the Code or any interest
or penalties with respect to such excise tax (such excise tax, interest and
penalties, collectively, the “Excise Tax”). An Option Agreement may provide that
the Participant shall be entitled to receive a payment (a “Gross-Up Payment”) in
an amount such that after payment by the Participant of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax, imposed upon the Gross-Up Payment, the Participant retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon such acceleration of
vesting of any Option.

 

- 8 -